
	
		III
		110th CONGRESS
		1st Session
		S. RES. 339
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2007
			Mr. Kerry (for himself,
			 Mr. McConnell, Mr. Biden, Mr.
			 Lugar, Mrs. Boxer,
			 Mr. Dodd, Mr.
			 Durbin, Mr. Coleman,
			 Mr. Feingold, Mr. Kennedy, Mr.
			 Menendez, Mrs. Feinstein,
			 Mr. Reid, Mr.
			 Levin, Mr. Hagel,
			 Mr. McCain, Mr.
			 Schumer, Mr. Casey,
			 Mrs. Clinton, Mr. Obama, Mr.
			 Cardin, Mr. Bingaman,
			 Mr. Brownback, Mr. Sununu, Mrs.
			 Hutchison, and Mr.
			 Whitehouse) submitted the following resolution; which was
			 considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  situation in Burma.
	
	
		Whereas hundreds of thousands of Burmese citizens,
			 including thousands of Buddhist monks and students, engaged in peaceful
			 demonstrations against the policies of the ruling State Peace and Development
			 Council (SPDC), demanding that the State Peace and Development Council release
			 all political prisoners, including Nobel Peace Prize laureate Daw Aung San Suu
			 Kyi, and urging that the government agree to a meaningful tripartite dialogue
			 with Suu Kyi, the National League for Democracy (NLD), and the ethnic
			 minorities towards national reconciliation;
		Whereas the State Peace and Development Council violently
			 dispersed the peaceful demonstrators, killing at least 10 (and reportedly more
			 than 200) unarmed protesters, including a number of monks and a Japanese
			 journalist, and arrested hundreds of others, and continues to forcibly suppress
			 peaceful protests;
		Whereas the National League for Democracy won a majority
			 of seats in the parliamentary elections of 1990, but the State Peace and
			 Development Council refused to uphold the results or to negotiate a transition
			 to civilian rule and subsequently placed Aung San Suu Kyi under house
			 arrest;
		Whereas Aung San Suu Kyi has spent most of the past 18
			 years under house arrest or in jail, and is currently being held in government
			 custody, cut off from her followers and the international community;
		Whereas 59 world leaders, including 3 former presidents of
			 the United States, have called on the State Peace and Development Council to
			 release Aung San Suu Kyi and all other political prisoners;
		Whereas the State Peace and Development Council has
			 destroyed more than 3,000 villages, systematically and violently repressed
			 ethnic minorities, displaced approximately 2,000,000 Burmese people, and
			 arrested approximately 1,300 individuals for expressing critical
			 opinions;
		Whereas the United States Department of State’s 2006
			 Reports on Human Rights Practices found that Burma’s junta routinely restricts
			 its citizens’ freedoms of speech, press, assembly, association, religion,
			 movement, and traffics in persons, discriminates against women and ethnic
			 minorities, forcibly recruits child soldiers and child labor, and commits other
			 serious violations of human rights, including extrajudicial killings, custodial
			 deaths, disappearances, rape, torture, abuse of prisoners and detainees, and
			 the imprisonment of citizens arbitrarily for political motives;
		Whereas the Government of Burma relies heavily on the
			 unconditional military and economic assistance provided by the People's
			 Republic of China;
		Whereas on September 30, 2006, the United Nations Security
			 Council officially included Burma on its agenda for the first time;
		Whereas on January 13, 2007, China and Russia vetoed a
			 United Nations Security Council Resolution calling on Burma to release all
			 political prisoners, allow a more inclusive political process and unhindered
			 humanitarian access, and end human rights abuses, and on September 26, 2007,
			 China blocked a United Nations Security Council Statement from condemning the
			 State Peace and Development Council crackdown against the peaceful
			 demonstrators;
		Whereas the prevalence of tuberculosis in Burma, with
			 nearly 97,000 new cases detected annually, is among the highest in the world,
			 malaria is the leading cause of mortality in Burma, with 70 percent of the
			 population living in areas at risk, at least 37,000 died of HIV/AIDS in Burma
			 in 2005, and over 600,000 are currently infected, and the World Health
			 Organization has ranked Burma’s health sector as 190th out of 191
			 nations;
		Whereas the failure of the State Peace and Development
			 Council to respect the human rights and meet the most basic humanitarian needs
			 of the Burmese people has not only caused enormous suffering inside Burma, but
			 also driven hundreds of thousands of Burmese citizens to seek refuge in
			 neighboring countries, creating a threat to regional peace and stability;
			 and
		Whereas the State Peace and Development Council continues
			 to restrict the access and freedom of movement of international humanitarian
			 organizations to deliver aid throughout Burma: Now, therefore, be it
		
	
		That it is the sense of the
			 Senate—
			(1)to strongly
			 condemn the use of violence against peaceful protestors in Burma, and to call
			 on the Government of Burma to refrain from further violence, release the
			 demonstrators it has arrested, immediately cease attacks against ethnic
			 minorities, release Aung Sang Suu Kyi and all other political prisoners, and
			 begin a meaningful tripartite political dialogue with Suu Kyi, the National
			 League for Democracy, and the ethnic minorities;
			(2)to call on the
			 People’s Republic of China to remove objections to efforts by the United
			 Nations Security Council to condemn the actions taken by the Government of
			 Burma against the peaceful demonstrators;
			(3)to call on the
			 People’s Republic of China and all other nations that have provided military
			 assistance to the Government of Burma to suspend such assistance until civilian
			 democratic rule is restored to Burma;
			(4)that the
			 Government of Burma should engage in a peaceful dialogue with opposition
			 leaders and ethnic minorities to implement political, economic, and
			 humanitarian reforms that will improve the living conditions of the Burmese
			 people and lead to the restoration of civilian democratic rule;
			(5)to recognize and
			 welcome the many constructive statements issued by various nations, and
			 particularly the statement issued by the Association of Southeast Asian Nations
			 on September 27, 2007, which demanded an immediate end to violence in Burma,
			 the release of all political prisoners, and a political solution to the
			 crisis;
			(6)that the United
			 States and the United Nations should strongly encourage China, India, and
			 Russia to modify their position on Burma and use their influence to convince
			 the Government of Burma to engage in dialogue with opposition leaders and
			 ethnic minorities towards national reconciliation;
			(7)to support the
			 United Nations mission to Burma led by Ibrahim Gambari, and to call on the
			 Government of Burma to allow the mission freedom of movement and access to top
			 government leaders in order to prevent additional violence and to further
			 peaceful dialogue towards national reconciliation; and
			(8)that the United
			 States should work with the international community to pressure the Government
			 of Burma to lift all restrictions on humanitarian aid delivery and then allow
			 international humanitarian aid organizations to work to alleviate suffering and
			 improve living conditions for the most vulnerable populations.
			
